Citation Nr: 0818066	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  97-29 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The veteran had active military service from April 1965 to 
June 1969 and from April 1971 to October 1974, with time lost 
from April 18, 1973 to April 24, 1973; from April 26, 1973 to 
April 29, 1973; and from May 1, 1973 to October 8, 1973.  

These matters come to the Board of Veterans' Appeals (Board) 
following decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  In March 
2006 the veteran's claims were remanded for additional 
development.  That development included scheduling the 
veteran for VA examinations.  The Board notes that the 
veteran is currently incarcerated.  The duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement, as such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 
(1995).

VA does not have the authority to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary examination at the closest VA medical facility.  
See e.g., 38 U.S.C.A. § 5711 (West 2002).  Nevertheless, VA's 
duty to assist an incarcerated veteran includes: (1) 
attempting to arrange transportation of the claimant to a VA 
facility for examination; (2) contacting the correctional 
facility and having their medical personnel conduct an 
examination according to VA examination work sheets, or; (3) 
sending a VA or fee-basis examiner to the correctional 
facility to conduct the examination.  See Bolton, at 191.  

In a January 2007 letter sent to the Macomb Correctional 
Facility, the Appeals Management Center (AMC) notified the 
veteran that it would be scheduling him for VA examinations 
in connection with his claims on appeal.  Thereafter, the 
veteran was notified by the VA medical center (VAMC) in 
Detroit that he was to report on February 15, 2007 for his 
examinations.  The Detroit VAMC notification letter to the 
veteran had the date "February 22, 2007" in the upper right 
hand corner.  In a letter dated February 14, 2007 the veteran 
informed the AMC (and in a separate letter, the scheduling 
Detroit VAMC) that he was incarcerated at the G. Robert 
Cotton Correctional Facility in Jackson, Michigan.  He 
indicated that he had been unable to reply to the Detroit 
VAMC notification letter earlier because it had been sent to 
the wrong address and he had not received the letter until 
February 14, 2007.  The veteran stated that he believed he 
needed permission from the warden at the correctional 
facility to attend any scheduled VA examination.  The 
veteran's February 14, 2007 letter appears to have been 
received by the AMC on February 21, 2007.  

In December 2007, the AMC issued a supplemental statement of 
the case (SSOC) in which it continued the denial of the 
veteran's claims on appeal, noting that the veteran had 
failed to report for his scheduled "February 22, 2007" 
examinations at the VAMC in New Haven, Michigan.  (The Macomb 
Correctional Facility is located in New Haven, Michigan.  As 
noted above, the veteran was scheduled to be examined at the 
Detroit VAMC.)  In January 2008, the veteran notified the AMC 
by letter that he had not received any notice regarding any 
February 22, 2007 VA examination(s).  He also noted that it 
wasn't until the December 2007 SSOC that he had become aware 
of the February 22, 2007 VA examination.  He indicated that 
he would be willing to report for a VA examination if 
scheduled.  He noted that he was at the Gus Harrison 
Correctional Facility in Adrian, Michigan.  The AMC took no 
further action on the veteran's request to be scheduled for a 
VA examination.  

The Board finds that in light of VA's duty to assist, the 
veteran having shown good cause for his failure to report for 
his examinations on February 15, 2007, and the veteran's 
willingness to report for any rescheduled examinations, the 
agency of original jurisdiction (AOJ) should reschedule the 
veteran for examinations in connection with his claims on 
appeal.  38 U.S.C.A. § 5103A(d) (West 2002).  

Here, with respect to the veteran's claim for service 
connection for hepatitis C, the Board notes that medical 
records from the Michigan Department of Corrections reflect 
the veteran's positive hepatitis C antibody test.  The 
veteran has contended that he developed hepatitis C in 
service.  In particular, the veteran reports having undergone 
blood transfusions while in the Army.  The veteran's service 
medical records reflect surgery in 1965 to repair a hernia.  
Post service (prior to 1992), the veteran is reported to have 
undergone a partial gastrectomy for a bleeding ulcer.  A 
report of March 1981 VA examination reflects the examiner's 
note that there was a lack of any reported history of 
hepatitis or symptoms of such.  The veteran subsequently 
reported during a February 1991 private hospital examination 
that he had a positive history of hepatitis beginning in 1965 
although he did not know the status of the disease.  This 
history was also reported by the veteran in a November 1991 
VA dental consultation report.  The veteran has also reported 
intravenous (IV) heroin use both in service and after 
service.  He reportedly stopped using heroin in 1986.  

The Board notes that no comprehensive review of the veteran's 
medical history with an opinion regarding whether the veteran 
does have hepatitis C and the date of onset of the disease, 
if diagnosed, has been accomplished.  Additionally, no 
analysis of risk factors has been undertaken, such as drug 
use, sexual contacts, and/or blood transfusions associated 
with surgery.  As such, the AOJ should arrange for the 
veteran to be examined, preferably by an infectious diseases 
specialist, and an opinion obtained as to whether the veteran 
has hepatitis C and, if so, whether the disability is related 
to the veteran's military service.  38 U.S.C.A. § 5103A(d) 
(West 2002).  

With regard to the issue of PTSD, in light of the veteran's 
separation medical records which reflect symptoms of 
psychiatric disability, and the current assessments of PTSD 
associated with the veteran's complaints of nightmares and 
flashbacks of his experiences in Vietnam, the AOJ should 
arrange for the veteran to undergo a VA examination for the 
purpose of determining whether the veteran does in fact have 
PTSD which is related to his period of service in Vietnam and 
claimed service stressors.  Id.  As for the claim for a 
higher rating for service-connected hypertension, last 
evaluated on VA examination in November 2000, the Board finds 
that a more contemporaneous medical examination is needed 
before reaching a decision on the veteran's claim on the 
merits.  Id.  

(The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, could result in 
denial of his claims on appeal.  See 38 C.F.R. § 3.655 
(2007).)

With regard to his appeal for a rating higher than 20 percent 
for hypertension, the veteran filed his claim for an 
increased rating in November 1991.  Since the Board's remand 
of the veteran's claims in March 2006, the Court has held 
that consideration of "staged ratings" is appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, any 
subsequent adjudication of the veteran's claim by the AOJ 
should include consideration of the Court's holding in Hart.  

In light of the foregoing, the appeal is REMANDED for the 
following actions: 

1.  The AOJ should schedule the veteran 
for VA psychiatric, hypertension, and 
infectious disease examinations.  Each 
examiner should review the veteran's 
claims file, to include a copy of this 
remand.  All necessary testing is to be 
accomplished.  

Note:  Given the veteran's incarceration, 
the AOJ is reminded that VA's duty to 
assist an incarcerated veteran includes: 
(1) attempting to arrange transportation 
of the claimant to a VA facility for 
examination; (2) contacting the 
correctional facility and having their 
personnel conduct an examination 
according to VA examination work sheets; 
or (3) sending a VA or fee-basis examiner 
to the correctional facility to conduct 
the examination.  See Bolton, supra.  If 
any attempt(s) by the AOJ to have the 
veteran examined fails, the information 
concerning such attempt(s) should be 
documented for the record.  If any 
examination cannot be conducted, or the 
veteran fails to cooperate in necessary 
arrangements for any examination, the 
claims file should be reviewed by those 
medical experts who would have examined 
the veteran and, to the extent possible, 
opinions should be provided in response 
to the requests for opinions set out in 
paragraphs a, b, and c below.

a.  PTSD-Psychological testing should be 
conducted with a view toward determining 
whether the veteran in fact meets the 
criteria for a diagnosis of PTSD.  A 
psychiatrist should thereafter review the 
test results, examine the veteran, and 
provide an opinion as to whether the 
veteran has symptomatology that meets the 
diagnostic criteria for PTSD.  The 
examiner should identify the specific 
stressor(s) underlying the diagnosis, and 
should comment upon the link between the 
current symptomatology and the veteran's 
stressor(s).

b.  Hepatitis C-The examiner, preferably 
an infectious disease specialist, should 
examine the veteran and conduct all 
necessary testing.  The examiner should 
render an opinion as to whether the 
veteran has hepatitis C and, if so, 
discuss the etiology and the onset of the 
condition.  The examiner must list and 
discuss all documented risk factors for 
the veteran.  He or she should rank the 
documented risk factors relative to the 
probability that any confirmed hepatitis 
C infection is etiologically related to 
the risk factor.  Specifically, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed hepatitis C is related to the 
veteran's period of active military 
service.  The bases for the opinion 
provided should be explained in detail.  

c.  Hypertension-Any and all indicated 
studies and tests that are deemed 
necessary by the examiner, should be 
accomplished and all clinical findings 
should be reported in detail.  Findings 
necessary to rate hypertension and any 
associated headaches should be made.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issues on 
appeal.  See Hart, supra.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AOJ.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

